                                          Case 5:16-cv-06370-EJD Document 712 Filed 07/10/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         OPTRONIC TECHNOLOGIES, INC, et al.,
                                   8                                                        Case No. 5:16-cv-06370-EJD
                                                        Plaintiffs,
                                   9                                                        ORDER GRANTING IN PART AND
                                                 v.                                         DENYING IN PART CELESTRON
                                  10                                                        ACQUISITION, LLC’S APPLICATION
                                         NINGBO SUNNY ELECTRONIC CO.,                       SEEKING CLARIFICATION OF THIS
                                  11     LTD., et al.,                                      COURT’S JULY 2, 2020 TRO
                                  12                    Defendants.                         Re: Dkt. No. 704
Northern District of California
 United States District Court




                                  13          Before the Court is Celestron Acquisition, LLC’s (“Celestron”) Application Seeking
                                  14   Clarification of This Court’s July 2, 2020 TRO. Dkt. No. 704 (“Motion for Clarification”). For
                                  15   the reasons stated below, the Motion for Clarification is GRANTED in part and DENIED in part.
                                  16             I.   Background
                                  17          On July 2, 2020, Plaintiff Optronic Technologies, Inc. (“Orion”) filed an ex parte
                                  18   application for a temporary restraining order and an order compelling Defendant Ningbo Sunny
                                  19   Electronic Co., LTD. (“Ningbo Sunny”) and Celestron to produce evidence. Dkt. No 702. Later
                                  20   that day, the Court granted Orion’s motion and entered a temporary restraining order. Dkt. No.
                                  21   703 (the “TRO”).
                                  22          The TRO (1) enjoined Ningbo Sunny and Celestron from “selling, divesting,
                                  23   hypothecating, or transferring out of the United States any assets, product, or receivables in their
                                  24   possession associated with telescopes manufactured by Ningbo Sunny and imported into the
                                  25   United States through ViewWay Optics Enterprises Co., Ltd.;” and (2) ordered Ningbo Sunny and
                                  26   Celestron to produce “all invoices, bills of lading, communications, and other documents relating
                                  27
                                       Case No.: 5:16-cv-06370-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART CELESTRON ACQUISITION,
                                       LLC’S APPLICATION SEEKING CLARIFICATION OF THIS COURT’S JULY 2, 2020 TRO
                                                                          1
                                          Case 5:16-cv-06370-EJD Document 712 Filed 07/10/20 Page 2 of 4




                                   1   to telescope sales to, telescope purchases from, or telescope imports by ViewWay created or sent

                                   2   between January 1, 2020 to the present.” Id. The TRO further directed the parties to appear for a

                                   3   hearing on July 15, 2020 to determine whether the temporary relief should continue and/or

                                   4   whether other relief should issue.

                                   5           On July 6, 2020, Celestron filed the present Motion for Clarification, requesting

                                   6   “clarification on some ambiguities in the TRO.” Motion for Clarification at 1. Specifically,

                                   7   Celestron requests (1) that they be permitted to produce documents on an “Attorney’s Eyes Only”

                                   8   basis, and (2) that they be permitted to resume sales of products manufactured by Ningbo Sunny in

                                   9   exchange for turning over to Orion all money not yet paid to ViewWay for such products, less

                                  10   ViewWay’s “margin.” Id.

                                  11           The Court directed the parties to meet and confer and allowed Orion and Ningbo Sunny an

                                  12   opportunity to respond to the motion. Dkt. No. 705. On July 8, 2020, Orion filed a response to
Northern District of California
 United States District Court




                                  13   the Motion for Clarification, along with a motion to file under seal certain of the documents it

                                  14   attached as exhibits. Dkt. Nos. 706, 707. Celestron then filed a supplemental brief in support of

                                  15   its Motion for Clarification as well as a separate opposition to Orion’s motion to seal. Dkt. Nos.

                                  16   709, 710.

                                  17            II.    Discussion

                                  18           The Federal Rules of Civil Procedure permit a court to “correct a clerical mistake or a

                                  19   mistake arising from oversight or omission whenever one is found in a judgment, order, or other

                                  20   part of the record.” Fed. R. Civ. Proc. 60(a). “[T]he clarification process presumes some

                                  21   legitimate need supporting relief, such as the existence of ambiguity or confusion that can be

                                  22   corrected with further explanation.” Padgett v. Loventhal, No. 5:04-cv-03946-EJD, 2015 WL

                                  23   13753300, at *1 (N.D. Cal. May 13, 2015).

                                  24           Neither of the requests that Celestron makes in its Motion for Clarification refers to a
                                       mistake, omission, or oversight in the TRO in need of correction. Rather, Celestron seeks to
                                  25
                                       modify or dissolve the TRO by offering a solution that, in Celestron’s opinion, “would obviate this
                                  26
                                       entire issue and the entire basis for the requested preliminary injunctive relief, at least as it relates
                                  27
                                       Case No.: 5:16-cv-06370-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART CELESTRON ACQUISITION,
                                       LLC’S APPLICATION SEEKING CLARIFICATION OF THIS COURT’S JULY 2, 2020 TRO
                                                                                           2
                                          Case 5:16-cv-06370-EJD Document 712 Filed 07/10/20 Page 3 of 4




                                   1   to Celestron.” Dkt. No. 709 at 2. At the Court’s instruction, the parties met and conferred

                                   2   regarding Celestron’s proposal and were unable to come to a mutually agreeable resolution.

                                   3   While Celestron may continue to negotiate with Orion and may advocate for its proposal at the

                                   4   hearing set for July 15, 2020, the alternative arrangement it seeks may not be properly

                                   5   characterized as a “clarification” of the TRO.

                                   6          Nevertheless, Celestron argues that the TRO should be modified to allow it to resume sales

                                   7   of the telescopes it received from ViewWay in order “to avoid substantial interim harm to
                                       Celestron and its relationship with its customers.” Motion for Clarification at 1. Without
                                   8
                                       identifying any customer or contract that requires immediate fulfillment, Celestron maintains that
                                   9
                                       “even a two-week restriction on sales could create substantial issues between Celestron and its
                                  10
                                       international customers.” Ibid. Celestron does not provide, and the Court is not aware of, any
                                  11
                                       authority indicating that a TRO may be modified in advance of its expiration due to the potential
                                  12
Northern District of California




                                       for harm to the restrained party. Indeed, Courts specifically consider the “balance of hardships” in
 United States District Court




                                  13
                                       evaluating a TRO. See, e.g., Perez v. Wolf, No. 5:19-CV-05191-EJD, 2020 WL 1865303, at *11
                                  14
                                       (N.D. Cal. Apr. 14, 2020) (“A petitioner must establish that . . . that the balance of equities tips in
                                  15
                                       his favor”) (citing Winter v. NRDC, Inc., 555 U.S. 7, 22 (2008)). Some level of hardship to the
                                  16
                                       impacted parties is therefore contemplated, though it is limited by the fact that a TRO is typically
                                  17
                                       in force for a maximum of 14 days. See Fed. R. Civ. Proc. 65(b)(2). Celestron has not provided
                                  18
                                       any information that fundamentally changes the Court’s calculus on the balance of hardships
                                  19
                                       imposed by the present TRO. Thus, the Court does not find it appropriate to modify the TRO in
                                  20
                                       advance of its expiration.
                                  21
                                              Next, Celestron argues that the Court should require all of the documents it has been
                                  22
                                       ordered to produce to be produced on an Attorneys’ Eyes Only (“AEO”) basis. Federal Rule of
                                  23   Civil Procedure 26(c) provides that upon a showing of “good cause” a court may enter a protective
                                  24   order “requiring that a trade secret or other confidential research, development, or commercial
                                  25   information not be revealed or be revealed only in a specified way.” See San Jose Mercury News,
                                  26   Inc. v. United States Dist. Ct., 187 F.3d 1096, 1103 (9th Cir. 1999).
                                  27
                                       Case No.: 5:16-cv-06370-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART CELESTRON ACQUISITION,
                                       LLC’S APPLICATION SEEKING CLARIFICATION OF THIS COURT’S JULY 2, 2020 TRO
                                                                          3
                                          Case 5:16-cv-06370-EJD Document 712 Filed 07/10/20 Page 4 of 4




                                   1          Celestron contends that the documents contain “competitively-sensitive information,” such

                                   2   as SKU numbers, volume and prices of Celestron’s shipments from ViewWay. Celestron argues

                                   3   that there is no legitimate reason for this information to be made available to Orion’s principals,

                                   4   rather than simply its attorneys. Orion agrees that pricing information is competitively sensitive

                                   5   and may be produced on an AEO basis; however, counsel argues that they need the input of

                                   6   Orion’s CEO Peter Morea “to understand and digest other aspects of the discovery.” Dkt. No. 707

                                   7   at 3. Without more information about the nature of the documents being produced, the Court
                                       cannot decide whether an AEO designation is proper. The Court will hear arguments on the issue
                                   8
                                       at the hearing on July 15, 2020. To preserve confidentiality in the interim, Celestron shall produce
                                   9
                                       all competitively sensitive documents unredacted, except to preserve privilege, on an AEO basis
                                  10
                                       and shall make redacted versions of all documents available to Orion.
                                  11
                                               III.   Conclusion
                                  12
Northern District of California
 United States District Court




                                              For the reasons stated above, Celestron’s Motion for Clarification is GRANTED in part
                                  13
                                       and DENIED in part. Celestron’s request to resume sales is DENIED. The TRO shall remain in
                                  14
                                       effect until the show cause hearing on July 15, 2020.
                                  15
                                              It is further ORDERED that Celestron shall produce all competitively sensitive documents,
                                  16
                                       unredacted, except to preserve privilege, on an Attorneys’ Eyes Only basis and must make
                                  17
                                       redacted versions available to Orion.
                                  18
                                              IT IS SO ORDERED.
                                  19
                                       Dated: July 10, 2020
                                  20
                                                                                        ______________________________________
                                  21                                                    EDWARD J. DAVILA
                                                                                        United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:16-cv-06370-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART CELESTRON ACQUISITION,
                                       LLC’S APPLICATION SEEKING CLARIFICATION OF THIS COURT’S JULY 2, 2020 TRO
                                                                          4
